                                     Case 8:18-cv-01967-DOC-DFM Document 1 Filed 11/01/18 Page 1 of 13 Page ID #:1



                                 1     KAZEROUNI LAW GROUP, APC
                                 2     Abbas Kazerounian, Esq. (SBN 249203)
                                       ak@kazlg.com
                                 3     Jason A. Ibey, Esq. (SBN: 284607)
                                 4     jason@kazlg.com
                                       Nicholas R. Barthel, Esq. (SBN: 319105)
                                 5     nicholas@kazlg.com
                                 6     245 Fischer Avenue, Suite D1
                                       Costa Mesa, CA 92626
                                 7     Telephone: (800) 400-6808
                                 8     Facsimile: (800) 520-5523
                                 9     [Additional Counsel On Signature Page]
                                10
                                       Attorneys for Plaintiffs
                                11
                                12
                                                           UNITED STATES DISTRICT COURT
KAZEROUNI LAW GROUP, APC
 245 F ISCHER AVENUE, UNIT D1




                                13                        CENTRAL DISTRICT OF CALIFORNIA
    COSTA MESA, CA 92626




                                14
                                       PETER ALBRECHT and JOSHUA                 Case No.:
                                15
                                       BERGER, Individually
                                                                                 CLASS ACTION
                                16     And On Behalf of All Others
                                       Similarly Situated,                       CLASS ACTION COMPLAINT
                                17
                                                                                 FOR DAMAGES AND
                                18                         Plaintiffs,           INJUNCTIVE RELIEF FOR
                                                                                 VIOLATIONS OF THE
                                19              v.                               TELEPHONE CONSUMER
                                                                                 PROTECTION ACT, 47 U.S.C. § 227
                                20     FAMILY FIRST LIFE, LLC, and               ET SEQ.
                                21     WELLCARE HEALTH PLANS OF
                                       NEW JERSEY, INC.
                                22                                               JURY TRIAL DEMANDED
                                23                         Defendant.

                                24
                                25
                                26
                                27
                                28

                                       Case #                                          Albrecht, et al. v. Family First Life, LLC, et al.
                                                                         COMPLAINT
                                 Case 8:18-cv-01967-DOC-DFM Document 1 Filed 11/01/18 Page 2 of 13 Page ID #:2



                                 1                                     INTRODUCTION
                                 2      1. PETER ALBRECHT (“Plaintiff Albrecht”) and JOSHUA BERGER
                                 3            (“Plaintiff Berger”) (collectively the “Plaintiffs”) bring this Class Action
                                 4            Complaint for damages, injunctive relief, and any other available legal or
                                 5            equitable remedies, resulting from the illegal actions of defendant FAMILY
                                 6            FIRST LIFE, LLC, (“Defendant Family First”) and defendant WELLCARE
                                 7            HEALTH PLANS OF NEW JERSEY, INC. (“Defendant WellCare”)
                                 8            (collectively the “Defendants”), in negligently and/or willfully contacting
                                 9            Plaintiff on Plaintiffs’ telephone, in violation of the Telephone Consumer
                                10            Protection Act, 47 U.S.C. § 227, et seq., (“TCPA”), specifically, the
                                11            National Do-Not-Call provisions of 47 C.F.R. 64.1200(c), thereby invading
                                12            Plaintiffs’ privacy.
KAZEROUNI LAW GROUP, APC
 245 F ISCHER AVENUE, UNIT D1




                                13      2. Plaintiffs allege as follows upon personal knowledge as to themselves and
    COSTA MESA, CA 92626




                                14            their own acts and experiences, and, as to all other matters, upon information
                                15            and belief, including investigation conducted by their attorneys.
                                16      3. According to the Federal Communications Commission’s website,
                                17            https://www.fcc.gov/general/do-not-call, accessed on October 5, 2018:
                                18                  Working with the Federal Trade Commission, the [FCC]
                                19                  developed the national Do Not Call Registry, which
                                                    applies to all telemarketers and covers interstate and
                                20                  intrastate telemarketing calls. Commercial telemarketers
                                21                  are not allowed to call you if your number is on the
                                                    registry, subject to certain exceptions.
                                22
                                23      4. According to the FTC, https://www.consumer.ftc.gov/articles/0133-cell-
                                24            phones-and-do-not-call-registry, accessed on October 5, 2018:
                                25
                                                    The Do Not Call Registry accepts registrations from both
                                26                  cell phones and land lines . . . Once registered, a
                                27                  telephone number stays on the Do Not Call Registry until
                                                    the registration is canceled or service for the number is
                                28                  discontinued.

                                     Case #                                  1 of 12 Albrecht, et al. v. Family First Life, LLC, et al.
                                                                           COMPLAINT
                                 Case 8:18-cv-01967-DOC-DFM Document 1 Filed 11/01/18 Page 3 of 13 Page ID #:3



                                 1                               JURISDICTION AND VENUE
                                 2      5. This Court has federal question jurisdiction because this case arises out of
                                 3            violations of federal law. 47 U.S.C. § 227(c).
                                 4      6. Venue is proper in the United States District Court for the Central District of
                                 5            California pursuant to 18 U.S.C. § 1391(b) because a substantial part of the
                                 6            events giving rise to the claim occurred within this district, as Plaintiff
                                 7            Albrecht received several allegedly unlawful calls while residing in the
                                 8            County of Orange within the State of California.
                                 9      7. Defendants are subject to personal jurisdiction in the County of Orange,
                                10            State of California, as Defendant Family First regularly conduct business
                                11            throughout the State of California evidenced by its placement of employees
                                12            in Los Angeles, Santa Ana, and Santa Clara; and Defendant WellCare
KAZEROUNI LAW GROUP, APC
 245 F ISCHER AVENUE, UNIT D1




                                13            purposefully availed itself to California by placing several calls to both
    COSTA MESA, CA 92626




                                14            Plaintiffs on behalf of Defendant Family First, each of which have
                                15            California area codes.
                                16                                          PARTIES
                                17      8. Plaintiffs are, and at all times mentioned herein were, a citizen and resident
                                18            of the State of California. Plaintiffs are, and at all times mentioned herein
                                19            were, a “person,” as defined by 47 U.S.C. § 153 (39).
                                20      9. Plaintiffs are informed and believe, and thereon allege, that Defendant
                                21            Family First is a limited liability company whose corporate headquarters is
                                22            in Connecticut,
                                23      10. Plaintiffs are informed and believe, and thereon allege, that Defendant
                                24            WellCare is a corporation that is incorporate in New Jersey.
                                25      11. Defendants, are and at all times mentioned herein were a “person,” as
                                26            defined by 47 U.S.C. § 153 (39). Plaintiffs allege that at all times relevant
                                27            herein Defendants conducted business in the State of California and in the
                                28            County of Orange, and within this judicial district.

                                     Case #                                   2 of 12 Albrecht, et al. v. Family First Life, LLC, et al.
                                                                            COMPLAINT
                                 Case 8:18-cv-01967-DOC-DFM Document 1 Filed 11/01/18 Page 4 of 13 Page ID #:4



                                 1                                FACTUAL ALLEGATIONS
                                 2      12. Plaintiff Berger has never had any business relationship with either
                                 3            Defendant Family First or Defendant WellCare.
                                 4      13. Plaintiff Albrecht has never had any business relationship with either
                                 5            Defendant Family First or Defendant WellCare.
                                 6      14. Upon information and belief, the main website for Defendant Family First is
                                 7            https://www.familyfirstlife.com.
                                 8      15. Defendant Family First’s website states, in part:
                                 9
                                                     We specialize in mortgage protection life insurance, final
                                10                   expense life insurance, retirement planning through
                                11                   universal life policies and retirement protection through
                                                     the use of fixed index annuities. We have multiple
                                12                   insurance carriers inclusive of Americo, Mutual of
KAZEROUNI LAW GROUP, APC




                                                     Omaha and various others that we work with in order to
 245 F ISCHER AVENUE, UNIT D1




                                13
    COSTA MESA, CA 92626




                                                     be able to meet all the client's needs.
                                14
                                15      16. According to an online job posting for a sales agent at Family First Life,
                                16            Defendant Family First sought, and has filled, a position for a sales agent to
                                17            sell life insurance based “off of a leads system…”
                                18      17. Upon information and belief, the telephone number (973) 274-2100 is
                                19            owned and operated by Defendant WellCare Health Plans of New Jersey,
                                20            Inc.
                                21      18. In online forums, consumers have complained about calls from telephone
                                22            number (973) 274-2100 as being from “Well Care,” and that calls have been
                                23            placed “continuously” or for the purpose of “sell[ing] … something.” There
                                24            are also numerous consumer reports online of unwanted calls from said
                                25            telephone number in 2018.
                                26      19. Upon information and belief, the main website for Defendant WellCare is
                                27            https://www.wellcare.com.
                                28      20. Defendant WellCare’s website states, in part:

                                     Case #                                   3 of 12 Albrecht, et al. v. Family First Life, LLC, et al.
                                                                            COMPLAINT
                                 Case 8:18-cv-01967-DOC-DFM Document 1 Filed 11/01/18 Page 5 of 13 Page ID #:5



                                 1                   Headquartered in Tampa, Fla., WellCare Health Plans,
                                                     Inc. (NYSE: WCG) focuses exclusively on providing
                                 2                   government-sponsored managed care services, primarily
                                 3                   through Medicaid, Medicare Advantage and Medicare
                                                     Prescription Drug Plans, to families, children, seniors and
                                 4                   individuals with complex medical needs. The company
                                 5                   served approximately 4.4 million members nationwide as
                                                     of June 30, 2018.
                                 6
                                 7      21. Upon information and belief, Defendant Family First contracted with
                                 8            Defendant WellCare to have Defendant WellCare place calls to consumers
                                 9            for the purpose of providing Defendant Family First with the contact
                                10            information of consumers who are likely to want to purchase life insurance.
                                11      22. Upon information and believe, Defendant Family First directed and had
                                12            control over when these calls were made to consumers, as well as the
KAZEROUNI LAW GROUP, APC




                                              content of the scripts that Defendant WellCare’s agent were to use in placing
 245 F ISCHER AVENUE, UNIT D1




                                13
    COSTA MESA, CA 92626




                                14            the calls.
                                15                                        Plaintiff Berger
                                16      23. Plaintiff Berger’s landline telephone number ending “1894” was added to
                                17            the National Do-Not-Call Registry on or about September 21, 2004.
                                18      24. Beginning on or about September 6, 2018, at approximately 9:24 a.m.,
                                19            Plaintiff Berger received a call on his telephone ending in “1894” from (973)
                                20            274-2100. Plaintiff Berger’s caller ID identified the caller as Defendant
                                21            WellCare.
                                22      25. When Plaintiff Berger answered this call, Plaintiff Berger was greeted by
                                23            silence. After a few seconds of silence, a live operator clicked onto the line.
                                24      26. Once on the line, the agent began trying to sell Plaintiff Berger insurance for
                                25            funeral expenses.
                                26      27. Plaintiff informed this agent that he was not interested in these services and
                                27            requested that he not be called again.
                                28      28. Despite this request, Plaintiff Berger received approximately four more calls

                                     Case #                                   4 of 12 Albrecht, et al. v. Family First Life, LLC, et al.
                                                                            COMPLAINT
                                 Case 8:18-cv-01967-DOC-DFM Document 1 Filed 11/01/18 Page 6 of 13 Page ID #:6



                                 1            on September 6, 2018 from (973) 274-2100. Throughout the day, Plaintiff
                                 2            continued to tell each live agent to stop calling in various ways.
                                 3      29. Plaintiff Berger also received a call from Defendant WellCare on September
                                 4            7, 2018.
                                 5      30. During this call the live agent on the line requested that Plaintiff Berger
                                 6            provide his contact information so that he could be “contacted by a local
                                 7            representative.” Believing these calls would never stop unless Plaintiff
                                 8            Berger spoke to an agent in person, Plaintiff Berger begrudgingly provided
                                 9            the agent on the line with his home address.
                                10      31. On September 10, 2018, at approximately 8:27 a.m., Plaintiff received yet
                                11            another call from Defendant WellCare at the same (973) 274-2100 telephone
                                12            number.
KAZEROUNI LAW GROUP, APC
 245 F ISCHER AVENUE, UNIT D1




                                13      32. On or about September 11, 2018, an insurance salesman came to Plaintiff
    COSTA MESA, CA 92626




                                14            Berger’s home address. This salesman had a badge on his clothing which
                                15            read “Family First Life” and contained this companies logo.
                                16      33. Plaintiff Berger has received several calls since this September 11, 20.
                                17      34. Over this entire period, Plaintiff Berger received approximately ten
                                18            unwanted and non-consensual calls from Defendants.
                                19                                       Plaintiff Albrecht
                                20      35. Plaintiff Albrecht’s landline telephone number ending “8750” was added to
                                21            the National Do-Not-Call Registry on or about June 29, 2003.
                                22      36. Beginning on or about September 6, 2018, at approximately 3:22 p.m.,
                                23            Plaintiff Albrecht received a call on his telephone ending in “8750” from
                                24            (973) 274-2100. The caller identification on Plaintiff Albrecht’s telephone
                                25            identified the caller as “WELLCARE”. This call was not answered due to
                                26            Plaintiff Albrecht being out of the house.
                                27      37. On or about September 7, 2018, Plaintiff Albrecht received three (3) calls
                                28            from (973) 274-2100.

                                     Case #                                   5 of 12 Albrecht, et al. v. Family First Life, LLC, et al.
                                                                            COMPLAINT
                                 Case 8:18-cv-01967-DOC-DFM Document 1 Filed 11/01/18 Page 7 of 13 Page ID #:7



                                 1      38. Plaintiff Albrecht answered one of these calls and was heard only silence.
                                 2            After a few seconds, Plaintiff Albrecht heard a clicking sound, which was
                                 3            followed by the voice of a live agent.
                                 4      39. Plaintiff Albrecht spoke with the live agent; however, Plaintiff was unable to
                                 5            understand the caller, so he hung up the phone.
                                 6      40. Plaintiff received an additional call on or about September 8, 2018. Due to
                                 7            the bad experience in the previous day’s call, Plaintiff ended the connection
                                 8            of the call.
                                 9      41. Over this entire period, Plaintiff Albrecht received approximately five
                                10            unwanted and non-consensual calls from Defendants.
                                11      42. Defendant WellCare, acting as an agent for Defendant Family First’s
                                12            benefit, has placed multiple live calls to both Plaintiffs on their landline
KAZEROUNI LAW GROUP, APC
 245 F ISCHER AVENUE, UNIT D1




                                13            telephones in September of 2018, from telephone number (973) 274-2100.
    COSTA MESA, CA 92626




                                14      43. Defendants’ calls constitute solicitation calls pursuant to 47 C.F.R. §
                                15            64.1200, as they were an attempt to promote or sell Defendants’ services.
                                16      44. Plaintiffs have each received numerous solicitation calls from Defendants.
                                17      45. Plaintiffs did not provide Defendants with their landline telephone numbers
                                18            at any point in time, nor did they give permission for Defendants to call
                                19            them.
                                20      46. Plaintiff Berger has asked Defendant WellCare’s agent to take his landline
                                21            telephone number off of its calling list/s and never call again, but Defendants
                                22            have disregarded this request.
                                23      47. Plaintiff Berger’s request for Defendants to stop calling Plaintiff Berger
                                24            terminated any prior consent that Defendants may have had to call Plaintiff
                                25            Berger for marketing or solicitation purposes.
                                26      48. Plaintiff Berger’s repeated requests for Defendants to stop calling Plaintiff
                                27            Berger terminated any established business relationship that may have
                                28            existed between Plaintiff Berger and Defendants pursuant to 47 CFR §

                                     Case #                                   6 of 12 Albrecht, et al. v. Family First Life, LLC, et al.
                                                                            COMPLAINT
                                 Case 8:18-cv-01967-DOC-DFM Document 1 Filed 11/01/18 Page 8 of 13 Page ID #:8



                                 1            64.1200(f)(5)(i).
                                 2      49. Plaintiffs did not give Defendants’ prior express written consent or
                                 3            permission for Defendants to call Plaintiffs’ landline telephone for
                                 4            marketing or solicitations purposes.
                                 5      50. Upon information and belief, at all relevant times, Defendants failed to
                                 6            establish and implement reasonable practices and procedures to effectively
                                 7            prevent telephone solicitations in violation of the regulations prescribed
                                 8            under 47 U.S.C. § 227(c)(5).
                                 9      51. Upon information and belief, at all relevant times, Defendants failed to
                                10            regularly check the National-Do-Not-Call Registry for phone numbers of
                                11            individuals who have expressed a desire not to received unsolicited calls.
                                12
KAZEROUNI LAW GROUP, APC
 245 F ISCHER AVENUE, UNIT D1




                                13                             CLASS ACTION ALLEGATIONS
    COSTA MESA, CA 92626




                                14      52. Plaintiff brings this action on behalf of themselves and on behalf of all
                                15            others similarly situated (the “Class”).
                                16      53. Plaintiff represents, and are each a member of, the Class, consisting of:
                                17
                                18                  All persons within the United States registered on the
                                                    National Do-Not-Call Registry for at least 30 days, who
                                19                  received more than one call made by or on behalf of
                                20                  Defendants and/or their agents and/or their employees
                                                    that promoted Defendants’ products or services, within
                                21                  four years prior to the filing of the Complaint.
                                22
                                        54. Defendants and their employees or agents are excluded from the Class.
                                23
                                              Plaintiffs do not know the number of members in the Class, but believe the
                                24
                                              Class members number in the thousands, if not more. Thus, this matter
                                25
                                              should be certified as a Class action to assist in the expeditious litigation of
                                26
                                              this matter.
                                27
                                        55. Plaintiffs and members of the Class were harmed by the acts of Defendants
                                28

                                     Case #                                    7 of 12 Albrecht, et al. v. Family First Life, LLC, et al.
                                                                             COMPLAINT
                                 Case 8:18-cv-01967-DOC-DFM Document 1 Filed 11/01/18 Page 9 of 13 Page ID #:9



                                 1            in at least the following ways: Defendants, either directly or through its
                                 2            agents, illegally contacted Plaintiffs and the Class members via their
                                 3            telephones for solicitation purposes, thereby invading the privacy of said
                                 4            Plaintiffs and the Class members whose telephone numbers were on the
                                 5            National Do-Not-Call Registry.       Plaintiffs and the Class members were
                                 6            damaged thereby.
                                 7      56. This suit seeks only damages and injunctive relief for recovery of economic
                                 8            injury on behalf of the Class, and it expressly is not intended to request any
                                 9            recovery for personal injury and claims related thereto. Plaintiff reserves the
                                10            right to expand the Class definition to seek recovery on behalf of additional
                                11            persons as warranted as facts are learned in further investigation and
                                12            discovery.
KAZEROUNI LAW GROUP, APC
 245 F ISCHER AVENUE, UNIT D1




                                13      57. The joinder of the Class members is impractical and the disposition of their
    COSTA MESA, CA 92626




                                14            claims in the Class action will provide substantial benefits both to the parties
                                15            and to the court. The Class can be identified through Defendants’ records or
                                16            Defendants’ agents’ records and the National Do-Not-Call Registry.
                                17      58. There is a well-defined community of interest in the questions of law and
                                18            fact involved affecting the parties to be represented. The questions of law
                                19            and fact to the Class predominate over questions which may affect
                                20            individual Class members, including the following:
                                21               a. Whether, within the four years prior to the filing of this Complaint,
                                22                  Defendants or their agents placed more than one solicitation call to the
                                23                  members of the Class whose telephone numbers were on the National
                                24                  Do-Not-Call Registry and who did not have an established business
                                25                  relationship with Defendants;
                                26               b. Whether Defendants obtained prior express invitation or permission to
                                27                  place solicitation calls to the telephone number of the Plaintiffs or the
                                28                  Class members;

                                     Case #                                   8 of 12 Albrecht, et al. v. Family First Life, LLC, et al.
                                                                            COMPLAINT
                                 Case 8:18-cv-01967-DOC-DFM Document 1 Filed 11/01/18 Page 10 of 13 Page ID #:10



                                 1               c. Whether Defendants continued to call telephone numbers of persons
                                 2                  that had requested Defendants stop calling those telephone numbers;
                                 3               d. Whether Plaintiffs and the Class members were damaged thereby, and
                                 4                  the extent of damages for such violation; and
                                 5               e. Whether Defendants and its agents should be enjoined from engaging
                                 6                  in such conduct in the future.
                                 7      59. Plaintiffs are asserting claims that are typical of the Class. First, Plaintiffs
                                 8            are persons that received numerous live solicitation calls from Defendants
                                 9            within a 12-month period, who did not have an established business
                                10            relationship with the Defendants. Furthermore, Plaintiffs did not provide
                                11            Defendants with prior express invitation or permission to receive calls, and
                                12            Plaintiffs’ telephone numbers were registered on the National Do-Not-Call
KAZEROUNI LAW GROUP, APC
 245 F ISCHER AVENUE, UNIT D1




                                13            Registry. Plaintiffs will fairly and adequately represent and protect the
    COSTA MESA, CA 92626




                                14            interests of the Class in that Plaintiffs have no interests antagonistic to any
                                15            member of the Class.
                                16      60. Plaintiffs and the members of the Class have all suffered irreparable harm as
                                17            a result of the Defendants’ unlawful and wrongful conduct. Absent a class
                                18            action, the Class will continue to face the potential for irreparable harm. In
                                19            addition, these violations of law will be allowed to proceed without remedy
                                20            and Defendants will likely continue such illegal conduct. Because of the size
                                21            of the individual Class member’s claims, few, if any, Class members could
                                22            afford to seek legal redress for the wrongs complained of herein.
                                23      61. Plaintiffs have retained counsel experienced in handling class action claims
                                24            and claims involving violations of the Telephone Consumer Protection Act.
                                25      62. A class action is a superior method for the fair and efficient adjudication of
                                26            this controversy. Class-wide damages are essential to induce Defendants to
                                27            comply with federal and California law. The interest of Class members in
                                28            individually controlling the prosecution of separate claims against

                                     Case #                                   9 of 12 Albrecht, et al. v. Family First Life, LLC, et al.
                                                                            COMPLAINT
                                 Case 8:18-cv-01967-DOC-DFM Document 1 Filed 11/01/18 Page 11 of 13 Page ID #:11



                                 1            Defendants is small because the maximum statutory damages in an
                                 2            individual action for violation of privacy are minimal. Management of these
                                 3            claims is likely to present significantly fewer difficulties than those
                                 4            presented in many class claims.
                                 5      63. Defendants have acted on grounds generally applicable to the Class, thereby
                                 6            making appropriate final injunctive relief and corresponding declaratory
                                 7            relief with respect to the Class as a whole.
                                 8                                   FIRST CAUSE OF ACTION
                                 9      NEGLIGENT VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT
                                10                                   47 U.S.C. § 227, ET SEQ.
                                11      64. Plaintiffs incorporate by reference all of the above paragraphs of this
                                12            Complaint as though fully stated herein.
KAZEROUNI LAW GROUP, APC
 245 F ISCHER AVENUE, UNIT D1




                                13      65. The foregoing acts and omissions of Defendants constitute numerous and
    COSTA MESA, CA 92626




                                14            multiple negligent violations of the TCPA, including but not limited to each
                                15            and every one of the above-cited provisions of 47 U.S.C. § 227 et seq.
                                16      66. As a result of Defendants’ negligent violations of 47 U.S.C. § 227, et seq.,
                                17            Plaintiff and The Class are entitled to an award of $500.00 in statutory
                                18            damages, for each and every violation, pursuant to 47 U.S.C. § 227(c)(5).
                                19      67. Plaintiff and the Class are also entitled to and do seek injunctive relief
                                20            prohibiting such conduct in the future.
                                21                                  SECOND CAUSE OF ACTION
                                22                      KNOWING AND/OR WILLFUL VIOLATIONS OF THE
                                23                          TELEPHONE CONSUMER PROTECTION ACT
                                24                                   47 U.S.C. § 227, ET SEQ.
                                25      68. Plaintiffs incorporate by reference all of the above paragraphs of this
                                26            Complaint as though fully stated herein.
                                27      69. The foregoing acts and omissions of Defendants constitute numerous and
                                28            multiple knowing and/or willful violations of the TCPA, including but not

                                     Case #                                   10 of 12 Albrecht, et al. v. Family First Life, LLC, et al.
                                                                            COMPLAINT
                                 Case 8:18-cv-01967-DOC-DFM Document 1 Filed 11/01/18 Page 12 of 13 Page ID #:12



                                 1            limited to each and every one of the above-cited provisions of 47 U.S.C. §
                                 2            227 et seq.
                                 3      70. As a result of Defendants’ knowing and/or willful violations of 47 U.S.C. §
                                 4            227, et seq., Plaintiffs and The Class are entitled to an award of $1,500.00 in
                                 5            statutory damages, for each and every violation, pursuant to 47 U.S.C. §
                                 6            227(c)(5).
                                 7      71. Plaintiffs and the Class are also entitled to and seek injunctive relief
                                 8            prohibiting such conduct in the future.
                                 9                                     PRAYER FOR RELIEF
                                10            Wherefore, Plaintiff respectfully requests the Court grant Plaintiffs and the
                                11 Class members the following relief against Defendants, and each of them:
                                12
KAZEROUNI LAW GROUP, APC
 245 F ISCHER AVENUE, UNIT D1




                                13            FIRST CAUSE OF ACTION FOR NEGLIGENT VIOLATIONS OF THE TCPA
    COSTA MESA, CA 92626




                                14      72. As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b)(1),
                                15            Plaintiffs seek for themselves and each Class member $500.00 in statutory
                                16            damages, for each and every violation, pursuant to 47 U.S.C. § 227(c)(5);
                                17      73. Pursuant to 47 U.S.C. § 227(c)(5)(A), a temporary and permanent injunction
                                18            prohibiting the unlawful conduct in the future;
                                19      74. Costs of suit;
                                20      75. Pre-judgment and post-judgment interest;
                                21      76. Reasonable attorneys’ fees pursuant to the common fund doctrine;
                                22      77. Any other relief the Court may deem just and proper.
                                23
                                24   SECOND CAUSE OF ACTION FOR KNOWING/WILLFUL VIOLATIONS OF THE TCPA
                                25      78. As a result of Defendant’s knowing and/or willful violations of 47 U.S.C. §
                                26            227(b)(1), Plaintiff seeks for herself and each Class member $1,500.00 in
                                27            statutory damages, for each and every violation, pursuant to 47 U.S.C. §
                                28            227(c)(5);

                                     Case #                                   11 of 12 Albrecht, et al. v. Family First Life, LLC, et al.
                                                                            COMPLAINT
                                 Case 8:18-cv-01967-DOC-DFM Document 1 Filed 11/01/18 Page 13 of 13 Page ID #:13



                                 1      79. Pursuant to 47 U.S.C. § 227(c)(5)(A), a temporary and permanent injunction
                                 2            prohibiting the unlawful conduct in the future;
                                 3      80. Pre-judgment and post-judgment interest;
                                 4      81. Costs of suit;
                                 5      82. Reasonable attorneys’ fees pursuant to the common fund doctrine;
                                 6      83. Any other relief the Court may deem just and proper.
                                 7
                                 8                                        TRIAL BY JURY
                                 9      84. Pursuant to the seventh amendment to the Constitution of the United States
                                10            of America, Plaintiffs are entitled to, and demand, a trial by jury.
                                11
                                12 Dated: November 1, 2018                       KAZEROUNI LAW GROUP, APC
KAZEROUNI LAW GROUP, APC
 245 F ISCHER AVENUE, UNIT D1




                                13                                                BY: /S/ ABBAS KAZEROUNIAN
    COSTA MESA, CA 92626




                                14                                                    Abbas Kazerounian, Esq.
                                                                                      ak@kazlg.com
                                15                                                    Attorneys for Plaintiffs
                                16
                                17 Additional Counsel for Plaintiff
                                18
                                   HYDE & SWIGART
                                19 Joshua B. Swigart, Esq. (SBN: 225557)
                                20 josh@westcoastlitigation.com
                                   2221 Camino Del Rio South, Suite 101
                                21 San Diego, CA 92108-3551
                                22 Telephone: (619) 233-7770
                                   Facsimile: (619) 297-1022
                                23 Attorneys for Plaintiffs
                                24
                                25
                                26
                                27
                                28

                                     Case #                                   12 of 12 Albrecht, et al. v. Family First Life, LLC, et al.
                                                                            COMPLAINT
